Hopkins, J. P.
(concurring in part and dissenting in part). I agree with the majority that the plaintiff’s attorney did not inform the court what the law of New Jersey is in relation to this litigation. Indeed, after saying that he "would assume that Jersey law would be controlling in this case”, the trial transcript indicates that the plaintiff’s attorney cited no New Jersey statutes or cases to the court, but apparently cited section 313 of the Vehicle and Traffic Law and section 167 of the Insurance Law, and a New York case to the court (Matter of Leatherby Ins. Co. v Scott, 51 AD2d 519). Not until a posttrial motion was made to the court by the plaintiff’s attorney did he claim with vigor that New Jersey law should apply, and then again he failed to point out any New Jersey statutes which would govern the case.
I agree, too, with the majority that CPLR 4511 (subd [a]) requires the court in an appropriate case to take judicial notice of the law of a sister State. But this is not a self-executing statute and the attorneys in a case have a duty not only to inform the court that, in their judgment, law of another forum applies to the case, but also what the statute *16and precedents of the sister State are in relation to the case (Atlas Fin. Corp. v Ezrine, 42 AD2d 256, 258). In the absence of that information, the court is entitled to consider that the parties are content to rely on New York law and to have the case decided by reference to it, as our rule presumes (Emonz v New York, New Haven & Hartford R. R. Co., 42 Misc 2d 957, 960, affd 24 AD2d 555).
The role of the court under CPLR 4511 (subd [a]) is best summed up by Professor Currie in his article on the Displacement of the Law of the Forum (58 Col L Rev 964, 1027-1028, quoted in 5 Weinstein-Korn-Miller, NY Civ Prac, par 4511.02, pp 45-270 to 45-272). There the author advocates the rule that ordinarily the decision will be governed by domestic law and that the court should depart from this procedure only at the instance of a party seeking the benefit of foreign law, which should be timely invoked and fully described. Professor Currie states that the invocation of foreign law should not be regarded as timely if it comes after the issues have been settled, and that the opposing party should have sufficient time to resist the claim that foreign law applies, or to present his own views of the foreign law (cf. Watts v Swiss Bank Corp., 27 NY2d 270, 276).
Here, the complaint contains no pleading of New Jersey law and nothing appears in the record to show that the plaintiff was depending on New Jersey law until the casual statement of counsel in the middle of the trial. More should be expected and required of counsel before a party should be able to claim the advantage of law other than that of the forum. Particularly should this be so, when counsel apparently considered— in the midst of the trial—that the Judge should undertake the burden of determining what the foreign law is and how it applies to the case, without counsel bothering to do anything other than blandly stating his position (see Cousins v Instrument Flyers, 44 NY2d 698, 700). The facts of this case make it clear that the law of New Jersey on the subject matter is not readily evident and the plaintiffs failure to support its claim of New Jersey law in time and in substance should result in the application of New York law. On the application of New York law I am satisfied that the declaration made by Special Term is correct.
I would therefore dismiss the appeal from the order, delete the provision of the judgment which dismisses the complaint *17(see Lanza v Wagner, 11 NY2d 317, 334), and otherwise affirm the judgment.
Rabin and O’Connor, JJ., concur with Hargett, J.; Hopkins, J. P., concurs as to the dismissal of the appeal from the order, but otherwise dissents and votes to modify the judgment by deleting therefrom the provision which dismissed the complaint and, as so modified, to affirm the judgment, with an opinion in which Hartuscello, J., concurs.
Appeal from an order of the Supreme Court, Nassau County, dated September 8, 1977, dismissed (see Matter of Aho, 39 NY2d 241, 248).
Judgment of the same court, entered October 31, 1977, reversed, on the law, and new trial granted, with one bill of costs to abide the event.